                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                          8   CITY AND COUNTY OF SAN                                    No. C 19-02405 WHA
                                                                          9   FRANCISCO,                                                       Related to
                                                                                                                                        No. C 19-02769 WHA
                                                                         10                  Plaintiff,                                 No. C 19-02916 WHA

                                                                         11     v.
United States District Court




                                                                              ALEX M. AZAR II, Secretary of U.S.
                               For the Northern District of California




                                                                         12   Department of Health and Human Services;                  ORDER RE DEFENDANTS’
                                                                         13   ROGER SERVERINO, Director, Office for                     ADMINISTRATIVE MOTION TO
                                                                              Civil Rights, Department of Health and                    ADJUST SCHEDULE
                                                                         14   Human Services; U.S. DEPARTMENT OF
                                                                              HEALTH AND HUMAN SERVICES; and
                                                                         15   DOES 1-25,

                                                                         16                  Defendants.
                                                                                                                        /
                                                                         17
                                                                         18          The Court has received defendants’ request to hold in abeyance plaintiffs’ motion for

                                                                         19   preliminary injunction and to set a briefing schedule for cross motions for summary judgment

                                                                         20   (Dkt. No. 50). The motion is principally based on defense counsel’s representation to the Court

                                                                         21   that “HHS will delay enforcement of the HHS rule challenged in this case, Protecting Statutory

                                                                         22   Conscience Rights in Health Care; Delegations of Authority, 84 Fed. Reg. 23, 170 (May 21,

                                                                         23   2018) [hereinafter Final Rule], until November 22, 2010” (Br. at 2).

                                                                         24          In support, defense counsel swears, “The Department of Health and Human Services

                                                                         25   (HHS) has indicated to the undersigned that it will delay enforcement of the Final Rule until

                                                                         26   November 22, 2019” (Takemoto Decl. at ¶ 4).

                                                                         27          The problem is that a mere indication HHS “will delay” enforcement of the rule until

                                                                         28   November 22 is not the same as an official postponement of the rule. Until there is an official
                                                                              postponement, counsel’s and the agency’s “indications” are too uncertain to rely on.
                                                                          1   Accordingly, we will proceed with the motion for preliminary injunction until there is an official
                                                                          2   postponement.
                                                                          3           Defendants are already in default with the existing briefing schedule. As such, this order
                                                                          4   gives defendants until JULY 1, 2019 AT NOON to file their opposition to the pending motion. The
                                                                          5   reply will be due JULY 8, 2019 AT NOON. The hearing will remain on JULY 17, 2019 AT 8:00
                                                                          6   A.M.

                                                                          7           Unfortunately, this extra time for the defendants will come out of the time the Court
                                                                          8   needs to review the materials. Counsel should have taken this into account before filing this
                                                                          9   half-baked administrative motion.
                                                                         10           Defendants are admonished that nothing short of an official postponement of the final
                                                                         11   revised rule until a later fixed date will be sufficient to reactivate defendants’ request for relief
United States District Court
                               For the Northern District of California




                                                                         12   from the existing briefing schedule. Defendants should not gamble again on this possibility.
                                                                         13   Defendants must file their opposition. The administrative motion is DENIED.
                                                                         14
                                                                         15           IT IS SO ORDERED.
                                                                         16
                                                                         17   Dated: June 27, 2019.
                                                                                                                                     WILLIAM ALSUP
                                                                         18                                                          UNITED STATES DISTRICT JUDGE
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                 2
